internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc psi 4-plr-130870-01 date december re legend trustor son daughter e f g h i child child trustee state plr-130870-01 date date date date year year year account account dear this is in response to your correspondence dated date and subsequent correspondence requesting a ruling concerning the income gift and generation- skipping transfer_tax consequences of the proposed severance of trust under sec_1001 sec_2501 and sec_2601 of the internal_revenue_code the facts and representations submitted are summarized as follows trust was created on date by trustor trustee a bank was the original trustee and continues to serve as trustee of trust the corpus of the trust is held in two accounts maintained at the trustee under section tenth of trust as amended trustor reserved the power to amend trust the original trust agreement has been amended by seven written amendments trust became irrevocable upon trustor’s death on date during the lifetime of trustor trustor was to receive the income from trust upon trustor’s death under the terms of trust as amended by the fifth_amendment to trust the residue of trust is to be held for the use and benefit of trustor’s son son and son’s issue g h and i and the issue e and f of trustor’s deceased daughter daughter trustee is to pay to son annually for his lifetime three-fifths of the net_income of trust trustee is to pay to e and f and after the death of son to g h and i annually so long as each grandchild of trustor lives at least quarterly such sum as the trustee with the consent and approval of the advisors to trustee in its discretion may determine proper for the support maintenance education use or benefit of such grandchild of trustor up to but not exceeding one-fifth of the net_income of the trust estate for the year in which payment is made not to exceed dollar_figure except when the trustee with the consent and approval of the advisors determines an emergency plr-130870-01 exists requiring payment of a greater sum until such grandchild has attained the age of thirty-five on date son died and his children g h and i became income beneficiaries of trust thus after the death of son trust had five income beneficiaries collectively the income beneficiaries who were the grandchildren of the trustor subsection of section third of trust agreement as modified by the fifth_amendment states that as each income_beneficiary dies the corpus of the trust estate shall be divided into as many parts as there were grandchildren living immediately prior to the death of such deceased grandchild and one of such parts shall thereupon absolutely vest in the lawful issue the remainder beneficiaries then living of the grandchild then deceased taking by representation in all cases per stirpes and not per capita in the event any of the five income beneficiaries dies without issue such interest shall remain a part of the corpus of the trust estate and the principal thereof and the income therefrom shall be held and accumulated by the trustee and distributed as a part of the corpus of the trust estate income_beneficiary h died without issue in year and pursuant to section third above the principal of his share and the accumulated income therefrom remained as a part of the trust estate corpus in a separate_account for distribution as each other grandchild of the trustor died income_beneficiary e died in year at that time one-fourth of the then-remaining principal of trust was distributed to her issue per stirpes income_beneficiary i died in year at that time one-third of the then remaining principal of trust was distributed to his issue per stirpes the two remaining income beneficiaries of trust g and f are both still living child child and child are the children of g child child child and child are the children of f in the event any of the children of g or f predecease his or her parent that child’s issue become the remainder beneficiaries of that child’s share at present there are twelve living issue of the above seven children of the income beneficiaries g and f if all of g’s issue or all of f’s issue predecease them then that income beneficiary’s share would be divided among the other trust beneficiaries as provided in trust as amended the second paragraph of trust as amended by the seventh amendment governs the appointment of trust advisors whose consent is required for certain activities and who are charged with ensuring that the provisions of the trust agreement are carried out currently g is the sole trust advisor the trust was funded by gifts of property made during the period between the creation of the trust and the death of the trustor no additions have been made to the trust after date the thirteenth section of trust sub sec_3 which is unmodified by amendments provides that with the consent of the advisors to the trustee the trustee may invest and reinvest any money at the time received by the trustee and constituting part of the principal or income of the trust thereby created in such securities as the trustee with the consent of the advisors to the trustee may plr-130870-01 deem advisable such investment shall not be restricted to the investments for trustees fixed by any state or rule_of law of the state or any other state in order to tailor investment policy to meet the particular needs of one of the income beneficiaries g and his issue in comparison to the needs of the other income_beneficiary f and her issue trustee sought and received an order of the court of chancery of state dated date the order permitting the two trust accounts account and account to each be divided into two equal parts corresponding to the two remaining income beneficiaries g and his issue and f and her issue the parts that correspond to f were further divided into four additional shares each of the parts corresponding to g will be held as a separate trust for the benefit of g and his issue but otherwise upon the same terms and conditions as provided under the terms of trust as amended the four shares relating to account and corresponding to f will be held as four separate trusts each for the benefit of f and one of her children and their respective issue so that each child and his her respective issue would have one trust relating to account for their benefit but otherwise upon the same terms and conditions as provided under the terms of trust as amended similarly the four shares relating to account and corresponding to f will be held as four separate trusts each for the benefit of f and one of her children and their respective issue so that each child and his or her respective issue would have one trust relating to account for their benefit but otherwise upon the same terms and conditions as provided in trust as amended the trusts for f and each of her children and their respective issue are collectively referred to as subtrusts at present the income of trust is currently distributed to the two surviving income beneficiaries pursuant to the terms of trust as amended upon the death of the next to die of the income beneficiaries the trust corpus is to be divided into two parts the issue of the deceased income_beneficiary would then receive one-half of the then existing trust corpus outright and free of trust per stirpes the remaining share would remain in trust until the death of the last income_beneficiary at which time his or her issue would receive the remaining trust corpus outright and free of trust accordingly the above order allows trust to be partitioned immediately in the same manner in which it would be divided upon the death of the next to die of the remaining income beneficiaries upon division of trust into two shares one income_beneficiary and his or her issue would become beneficiaries of a share concerning the proposed further division of that part or share of the trust for the benefit of income_beneficiary f into four subtrusts the submission provides that each subtrust will then be held for the benefit of f one of her children and the issue of such child the submission maintains that the subdivision of the trust is consistent with the distribution scheme set forth in trust because under that agreement upon the death of f her one-half of the then existing trust corpus would be divided among her issue on a per stirpes basis and distributed outright and free of trust plr-130870-01 it is represented that all trusts created under the order will be held under the same terms and conditions as provided in trust as amended the assets in trust will be divided among the trusts created under the order on a pro_rata basis the last day of the tax_year of trustor trust and the beneficiaries is december all taxpayers use the cash_method_of_accounting the following rulings are requested neither the original trust nor any beneficiary will realize gain_or_loss under sec_1001 as a result of the partition of trust into subtrusts pursuant to the order the partition of trust into separate trusts pursuant to the order granted by the court of chancery of state will not affect the grandfathered status of trust or the resulting trusts for generation-skipping_transfer_tax purposes under sec_2601 no taxable gift under sec_2501 will be made by any beneficiary of trust as a result of the partition of trust into subtrusts pursuant to the order law and analysis ruling sec_61 provides that gross_income includes gains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized sec_1_1001-1 of the income_tax regulations provides that except as otherwise provided in subtitle a of the code the gain_or_loss realized from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained a partition of jointly owned property is not a sale_or_other_disposition of property where the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result thereof thus neither gain nor loss is realized on a partition see revrul_56_437 1956_2_cb_507 in revrul_69_486 1969_2_cb_159 distinguished by revrul_83_61 1983_1_cb_78 a non-pro rata distribution of trust property was made in_kind by the trustee although the trust instrument and local law did not convey authority to the trustee to make a non-pro rata distribution_of_property in_kind the distribution was effected as a result of a mutual agreement between the trustee and the beneficiaries because neither the trust instrument nor local law conveyed authority to the trustee to make a non-pro rata distribution revrul_69_486 held that the transaction was equivalent to a plr-130870-01 pro_rata distribution followed by an exchange between the beneficiaries and was subject_to the provisions of sec_1001 and sec_1002 the present case is distinguishable from revrul_69_486 because the assets of trust will be divided pro_rata between the two parts or shares of the trust and then allocated pro_rata among the subtrusts created out of one such part or share accordingly the proposed transaction will not be treated as a pro_rata distribution followed by an exchange of assets among the beneficiaries of the original trust 499_us_554 concerns the issue of when a sale_or_exchange has taken place that results in realization of gain_or_loss under sec_1001 in cottage savings a financial_institution exchanged its interests in one group of residential mortgage loans for another lender’s interests in a different group of residential mortgage loans the two groups of mortgages were considered substantially identical by the agency that regulated the financial_institution the supreme court in cottage savings u s pincite concluded that sec_1_1001-1 of the regulations reasonably interprets sec_1001 and stated that an exchange of property gives rise to a realization event under sec_1001 if the properties exchanged are materially different in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent cottage savings u s pincite the court held that mortgage loans made to different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans it is consistent with the supreme court’s opinion in cottage savings to find that the interests of the beneficiaries both income and remainder in the two parts or shares of the trust resulting from the division and of f and her four children in the subtrusts resulting from the division of her share or part of trust will not differ materially from their interests in the original trust the proposed transaction will not change the interests of the beneficiaries instead the beneficiaries will be entitled to the same benefits after the proposed transaction as before the transaction here is similar to the kinds of transactions discussed in revrul_56_437 since the trust here is to be divided but all other provisions of the trust will remain unchanged other than changes described above in the facts section which are necessary to ensure that the beneficiaries of the trust will be entitled to the same benefits as before thus the proposed transaction will not result in a material difference in the kind or extent of the legal entitlements enjoyed by the beneficiaries accordingly the conclusion that the proposed division will not result in a material_change is unaffected by the fact that it is anticipated that after the division the trustee of the subtrusts may cause the subtrusts to invest in dissimilar assets plr-130870-01 therefore the division of the trust into two equal parts and the further division of one such part into subtrusts and the pro_rata allocation of each existing asset between the two parts and subtrusts will not result in the realization of any gain_or_loss under sec_1001 by the trust the subtrusts or any of the beneficiaries ruling sec_2601 imposes a tax on every generation-skipping_transfer gst which is defined under sec_2611 as a taxable_distribution a taxable_termination or a direct_skip section b a of the tax_reform_act_of_1986 the act vol c b and sec_26_2601-1 of the generation-skipping_transfer_tax regulations provide that the generation-skipping_transfer_tax shall not apply to any generation-skipping_transfer under a_trust that was irrevocable on date but only to the extent that such transfer was not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that if an addition is made after date to an irrevocable_trust which is excluded from chapter by reason of sec_26_2601-1 a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the provisions of chapter sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 or will not cause the trust to lose its exempt status the rules of sec_26 b are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if - the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in a beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer sec_26_2601-1 example illustrates a situation where a_trust that is otherwise exempt from the gst tax is divided into two trusts under the facts presented the division of the trust into two trusts does not shift any beneficial_interest in plr-130870-01 the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial interests prior to the division and the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust accordingly the two partitioned trusts will not be subject_to the provisions of chapter in this case trustor’s trust was irrevocable on date it is represented that no additions to trust have been made since date based on the facts presented and the representations made the division of trust pursuant to the court’s order into two trusts one for the benefit of f and f’s heirs and one for the benefit of g and g’s heirs and the further division of the trust for the benefit of f and f’s heirs into subtrusts one each for the benefit of f and one of f’s four children will not result in a shift of any beneficial_interest in trust to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the division further the proposed division will not extend the time for vesting of any beneficial_interest in the new trusts beyond the period provided for under the original trust accordingly we conclude that the partition of trust into separate trusts in compliance with order will not affect the grandfathered status of trust or the resulting trusts for generation-skipping_transfer_tax purposes pursuant to sec_2601 ruling sec_2501 provides that a tax computed as provided in sec_2502 is hereby imposed for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides that subject_to the limitations contained in chapter the gift_tax imposed by sec_2501 will apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that if a gift is made in property the value thereof at the date of the gift will be considered the amount_of_the_gift sec_2512 states that where property is transferred for less than adequate_and_full_consideration in money or money’s worth the amount by which the value of the property exceeds the value of the consideration received shall be deemed a gift in this case as described above the division of trust assets between the subtrusts will not result in any change in the beneficial interests of any of the trust beneficiaries accordingly based on the facts submitted and representations made the division of trust into the subtrusts pursuant to the court’s order will not cause any beneficiary of trust or any of the subtrusts to have made a taxable gift_for federal gift_tax purposes under sec_2501 plr-130870-01 in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative a copy of this letter should be attached to any gift estate or gst tax returns that you may file relating to this matter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party while this office has not verified any part of the material submitted in support of the request for rulings it is subject_to verification and examination except has specifically ruled above no opinion is expressed as to the federal tax consequences of the facts described above under the cited provisions or any other provisions of the code or regulations this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent lorraine e gardner acting senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosure copy of letter for sec_6110 purposes
